In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-19-00142-CV

JASON HOHEISEL AND AUDRA                     §    On Appeal from the 48th District
HOHEISEL, Appellants                              Court

V.                                           §    of Tarrant County (048-292873-17)

                                             §    January 23, 2020
MICKY BOYD AND CARRIE BOYD,
Appellees                                    §    Opinion by Justice Bassel


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

       It is further ordered that Appellants Jason Hoheisel and Audra Hoheisel shall

pay all of the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel